Citation Nr: 0604427	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  94-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In March 2001 the Board remanded the claims for further 
development.  In August 2002 the Board ordered further 
development.  In September 2003 the Board remanded the claims 
pursuant to Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In March 
2005 the Board remanded the claim for a VA neurological 
examination and medical opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In March 2005, the Board remanded the claim to the AOJ for a 
VA neurological examination to clarify the diagnosis of the 
veteran's headache disorder and for a medical opinion 
regarding whether it is as likely as not that the veteran has 
migraine and if so, whether it is clear and unmistakable that 
migraine was not aggravated during service.  In May 2005, a 
VA examiner issued an opinion regarding whether the veteran's 
migraine was aggravated by service, however, no neurological 
examination was conducted.  The examiner rendered the opinion 
after reviewing the claims file and prior neurological 
examinations.  This does not comply with the Board's order of 
March 2005.  

The Board notes that it is under an obligation to assess the 
probative value of evidence.  In this case, the AOJ forwarded 
a medical opinion from M-M.  There is nothing in the document 
to establish whether M-M is a doctor, a nurse, a PAC or a 
layman.  The decision to not identify credentials of an 
examiner is unknown, but it clearly does not help to explain 
the reasons and bases for providing probative weight to an 
opinion.

In view of Stegall, the case must again be returned to the 
AOJ for a review as set forth below:

1.  The AOJ should schedule the veteran 
for a VA neurological examination to 
clarify the diagnosis of the veteran's 
headache disorder.  After completing the 
examination, the examiner should opine on 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran has migraine and if so, 
indicate whether it is clear and 
unmistakable that migraine was not 
aggravated during service.  THE EXAMINER 
SHOULD IDENTIFY HIS/HER CREDENTIALS 
(M.D., RN, PAC, etc.) 

2.  The AOJ should establish the 
credentials of the May 2005 examiner 
(M.D., RN, PAC, etc.)

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

